                                                        United States District Court
                                                        Central District of California
                                                                                                                                  JS-3/Ent

 UNITED STATES OF AMERICA vs.                                                Docket No.            CR 17-782-JFW

 Defendant           Sergio Avalos [75683-112]                               Social Security No. 4         0   4   6
 akas:   Avalos, Gilbert; Happy; Smiley; Little Smiley                       (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   Month           Day       Year
  In the presence of the attorney for the government, the defendant appeared in person on this date.                   February     20       2019


  COUNSEL            David R. Reed, CJA
                     (Name of Counsel)

    PLEA             x GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                NOT
                                                                                                               CONTENDERE            GUILTY
  FINDING            There being a finding of GUILTY, defendant has been convicted as charged of the offense(s) of:
                     Conspiracy to Distribute and to Possess with Intent to Distribute Methamphetamine in violation of 21
                     U.S.C. § 846 [ct 1] and Possession of a Firearm in Furtherance of a Drug Trafficking Crime; Aiding and
                     Abetting in violation of 18 U.S.C. §924(c)(1)(A)(i), 2(a) [ct 6] as charged in the Eleven-Count
                     Indictment filed on December 19, 2017

JUDGMENT             The Court asked whether there was any reason why judgment should not be pronounced. Because no
AND PROB/            sufficient cause to the contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty
  COMM
  ORDER
                     as charged and convicted and ordered that:

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Sergio Avalos, is
hereby committed on Counts One and Six of the Indictment to the custody of the Bureau of Prisons for a term of 248
months, consisting of 188 months on Count One and 60 months on Count Six of the Indictment, to be served
consecutively.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of five years. This term
consists of five years on each of Counts One and Six of the Indictment, all such terms to run concurrently under the
following terms and conditions:


         1.          The defendant shall comply with the rules and regulations of the United States Probation
                     and Pretrial Services Office and General Order 18-10.


         2.          During the period of community supervision, the defendant shall pay the special
                     assessment in accordance with this judgment’s orders pertaining to such payment.


         3.          The defendant shall refrain from any unlawful use of a controlled substance. The defendant
                     shall submit to one drug test within 15 days of release from custody and at least two
                     periodic drug tests thereafter, not to exceed eight tests per month, as directed by the
                     Probation Officer.

CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                  Page 1 of 6
 USA vs.      Sergio Avalos [75683-112]                                Docket No.:   CR 17-782-JFW

         4.          The defendant shall participate in an outpatient substance abuse treatment and counseling
                     program that includes urinalysis, breath and/or sweat patch testing, as directed by the
                     Probation Officer. The defendant shall abstain from using alcohol and illicit drugs, and
                     from abusing prescription medications during the period of supervision.


         5.          As directed by the Probation Officer, the defendant shall pay all or part of the costs of the
                     Court-ordered treatment to the aftercare contractors during the period of community
                     supervision. The defendant shall provide payment and proof of payment as directed by the
                     Probation Officer. If the defendant has no ability to pay, no payment shall be required.


         6.          The defendant shall not associate with anyone known to him to be a member of the White
                     Fence Gang and others known to him to be participants in the White Fence Gang's criminal
                     activities, with the exception of his family members. He may not wear, display, use or
                     possess any gang insignias, emblems, badges, buttons, caps, hats, jackets, shoes, or any
                     other clothing that defendant knows evidence affiliation with the White Fence Gang, and
                     may not display any signs or gestures that defendant knows evidence affiliation with the
                     White Fence Gang.


         7.          As directed by the Probation Officer, the defendant shall not be present in any area known
                     to him to be a location where members of the White Fence Gang meet and/or assemble.


         8.          The defendant shall cooperate in the collection of a DNA sample from the defendant.


It is ordered that the defendant shall pay to the United States a special assessment of $200, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less
than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established
that he is unable to pay and is not likely to become able to pay any fine.

The Court authorizes the Probation Office to disclose the Presentence Report to the substance abuse
treatment provider to facilitate the defendant's treatment for narcotic addiction or drug dependency.
Further redisclosure of the Presentence Report by the treatment provider is prohibited without the consent
of the sentencing judge.

The Court recommends that the Bureau of Prisons consider the defendant for placement in its Residential
Drug Abuse Program (RDAP).

Defendant informed of right to appeal.

On the Government's Motion, the Court orders Counts 2, 3, 5, 7, 9, 10, 11 DISMISSED as to this
defendant only.

CR-104 (wpd 10/18)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                   Page 2 of 6
 USA vs.     Sergio Avalos [75683-112]                                      Docket No.:    CR 17-782-JFW

Court recommends that the defendant be placed in a facility located in Southern California.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of
 Probation and Supervised Release within this judgment be imposed. The Court may change the conditions of supervision,
 reduce or extend the period of supervision, and at any time during the supervision period or within the maximum period
 permitted by law, may issue a warrant and revoke supervision for a violation occurring during the supervision period.




            February 20, 2019
            Date                                                 U. S. District Judge
 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the
 U.S. Marshal or other qualified officer.

                                                                 Clerk, U.S. District Court



            February 20, 2019                             By     Shannon Reilly /s/
            Filed Date                                           Deputy Clerk




CR-104 (wpd 10/18)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                         Page 3 of 6
 USA vs.     Sergio Avalos [75683-112]                                              Docket No.:       CR 17-782-JFW

 The defendant must comply with the standard conditions that have been adopted by this court (set forth
 below).

              STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

              While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or       9.    The defendant must not knowingly associate with any persons
       local crime;                                                         engaged in criminal activity and must not knowingly associate
 2.    he defendant must report to the probation office in the              with any person convicted of a felony unless granted
       federal judicial district of residence within 72 hours of            permission to do so by the probation officer. This condition will
       imposition of a sentence of probation or release from                not apply to intimate family members, unless the court has
       imprisonment, unless otherwise directed by the probation             completed an individualized review and has determined that the
       officer;                                                             restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as                 rehabilitation;
       instructed by the court or probation officer;                  10.   The defendant must refrain from excessive use of alcohol and
 4.    The defendant must not knowingly leave the judicial                  must not purchase, possess, use, distribute, or administer any
       district without first receiving the permission of the court         narcotic or other controlled substance, or any paraphernalia
       or probation officer;                                                related to such substances, except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries of the      11.   The defendant must notify the probation officer within 72 hours
       probation officer, unless legitimately asserting his or her          of being arrested or questioned by a law enforcement officer;
       Fifth Amendment right against self-incrimination as to new     12.   For felony cases, the defendant must not possess a firearm,
       criminal conduct;                                                    ammunition, destructive device, or any other dangerous
 6.    The defendant must reside at a location approved by the              weapon;
       probation officer and must notify the probation officer at     13.   The defendant must not act or enter into any agreement with a
       least 10 days before any anticipated change or within 72             law enforcement agency to act as an informant or source
       hours of an unanticipated change in residence or persons             without the permission of the court;
       living in defendant’s residence;                               14.   As directed by the probation officer, the defendant must notify
 7.    The defendant must permit the probation officer to contact           specific persons and organizations of specific risks posed by the
       him or her at any time at home or elsewhere and must                 defendant to those persons and organizations and must permit
       permit confiscation of any contraband prohibited by law or           the probation officer to confirm the defendant’s compliance
       the terms of supervision and observed in plain view by the           with such requirement and to make such notifications;
       probation officer;                                             15.   The defendant must follow the instructions of the probation
 8.    The defendant must work at a lawful occupation unless                officer to implement the orders of the court, afford adequate
       excused by the probation officer for schooling, training, or         deterrence from criminal conduct, protect the public from
       other acceptable reasons and must notify the probation               further crimes of the defendant; and provide the defendant with
       officer at least ten days before any change in employment            needed educational or vocational training, medical care, or
       or within 72 hours of an unanticipated change;                       other correctional treatment in the most effective manner.




CR-104 (wpd 10/18)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 4 of 6
         The defendant must also comply with the following special conditions (set forth below).

      STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF
 FINANCIAL SANCTIONS

         The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives
 interest or unless the fine or restitution is paid in full before the fifteenth (15th) day after the date of the
 judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject to penalties for default and delinquency
 under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable for
 offenses completed before April 24, 1996.

        If all or any portion of a fine or restitution ordered remains unpaid after the termination of
 supervision, the defendant must pay the balance as directed by the United States Attorney’s Office. 18
 U.S.C. § 3613.

         The defendant must notify the United States Attorney within thirty (30) days of any change in the
 defendant’s mailing address or residence address until all fines, restitution, costs, and special assessments
 are paid in full. 18 U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney
 of any material change in the defendant’s economic circumstances that might affect the defendant’s ability
 to pay a fine or restitution, as required by 18 U.S.C. § 3664(k). The Court may also accept such notification
 from the government or the victim, and may, on its own motion or that of a party or the victim, adjust the
 manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and
 for probation 18 U.S.C. § 3563(a)(7).

           Payments will be applied in the following order:

                1. Special assessments under 18 U.S.C. § 3013;
                2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be
 paid before the United
                     States is paid):
                        Non-federal victims (individual and corporate),
                        Providers of compensation to non-federal victims,
                        The United States as victim;
                3. Fine;
                4. Community restitution, under 18 U.S.C. § 3663(c); and
                5. Other penalties and costs.

         CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO
                             FINANCIAL SANCTIONS

         As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a
 signed release authorizing credit report inquiries; (2) federal and state income tax returns or a signed release
 authorizing their disclosure and (3) an accurate financial statement, with supporting documentation as to
 all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant’s income, “monetary
 gains,” or other pecuniary proceeds must be deposited into this account, which must be used for payment
 of all personal expenses. Records of all other bank accounts, including any business accounts, must be
 disclosed to the Probation Officer upon request.




CR-104 (wpd 10/18)                        JUDGMENT & PROBATION/COMMITMENT ORDER                                     Page 5 of 6
 USA vs.     Sergio Avalos [75683-112]                              Docket No.:    CR 17-782-JFW




                                                    RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                     to
    at
    the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and
    Commitment.
                                                           United States Marshal


                                                      By
            Date                                           Deputy Marshal



                                                 CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the
 original on file in my office, and in my legal custody.
                                                           Clerk, U.S. District Court


                                                      By
            Filed Date                                     Deputy Clerk



                                  FOR U.S. PROBATION OFFICE USE ONLY

Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke
supervision, (2) extend the term of supervision, and/or (3) modify the conditions of supervision.

       These conditions have been read to me. I fully understand the conditions and have been provided
a copy of them.

         (Signed)
                Defendant                                              Date


                     U. S. Probation Officer/Designated Witness        Date

CR-104 (wpd 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                            Page 6 of 6
